Case: 1:20-cv-01220-PAG Doc #: 7 Filed: 06/04/20 1 of 2. PageID #: 112




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION



Nicholas Hudnell, et al.,                    )       CASE NO. 20 CV 1220
                                             )
                      Plaintiffs,            )       JUDGE PATRICIA A. GAUGHAN
                                             )
               Vs.                           )
                                             )
City of Cleveland, et al.,                   )       Order
                                             )
                      Defendants.            )



       A telephone conference was held on plaintiffs’ Motion for Temporary Restraining Order

(Doc. 2). Assuming status quo, the City of Cleveland Declaration of Curfew will not be

extended beyond 6 a.m. on June 5, 2020. If new information is presented to the City of

Cleveland, a new Declaration of Curfew may be ordered by the City within appropriate legal

confines. As a result of the foregoing agreement, plaintiffs’ counsel indicated to the Court that

the Motion for Temporary Restraining order is now MOOT.

       IT IS SO ORDERED.




                                                 1
Case: 1:20-cv-01220-PAG Doc #: 7 Filed: 06/04/20 2 of 2. PageID #: 113




                              /s/ Patricia A. Gaughan
                              PATRICIA A. GAUGHAN
                              United States District Judge
Dated: 6/4/20                 Chief Judge




                                        2
